This opinion is subject to administrative correction before final disposition.




                                  Before
                      GASTON, STEWART, and BAKER
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                       Dominic D. ROSENOW
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                              No. 201900099

                            Decided: 16 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                        John P. Norman (arraignment)
                           Jeffrey V. Munoz (trial)

   Sentence adjudged 19 November 2018 by a special court-martial
   convened at Camp Pendleton, California, consisting of a military judge
   sitting alone. Sentence approved by the convening authority: reduction
   to E-1, confinement for 12 months, 1 and a bad-conduct discharge.

                             For Appellant:
          Lieutenant Commander Christopher K. Riedel, JAGC, USN




   1 Pursuant to a pretrial agreement, the convening authority suspended confine-
ment in excess of six months.
             United States v. Rosenow, NMCCA No. 201900099
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
   Appellant was convicted, in accordance with his pleas, of violating a
lawful general order, wrongful use of marijuana, larceny, and unlawful entry,
in violation of Articles 92, 112a, 121, and 134, Uniform Code of Military
Justice [UCMJ] 10 U.S.C. §§ 892, 912a, 921, and 934.
    This case is before us a second time. On 21 November 2019 we found error
in the convening authority’s approval of an adjudged $2,000 fine in light of
the automatic forfeitures imposed under Article 58b, UCMJ, for the approved
term of confinement, which we found violated Rule for Courts-Martial
1107(d)(5). After we remanded the case for new post-trial processing, the
convening authority took action disapproving the fine, which corrected the
matter.
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. UCMJ arts. 59, 66.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2